ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on December 13th, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 6 has been entered.
Claim(s) 1-5, 7-19 are pending in the instant application.
Claim(s) 20 are withdrawn from consideration due to being directed to a non-elected invention without traverse.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Delete Claim 20.
Response to Remark(s)
Applicant's argument(s) filed on December 13th, 2021 have been fully considered but are moot since Applicant's amendment(s) have overcome the prior art of record. 
Allowable Subject Matter
A.	Claim(s) 1-5, 7-18 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Hsu et al.,) suggests a LED backlight module, comprising a substrate and a plurality of LED chips arranged on the substrate, wherein one of one first detection group is arranged on the substrate for each LED chip of more than one LED chip arranged at an interval of N LED chips connected in series, N is greater than 0; or a plurality of first detection groups arranged on the substrate are in one-to-one correspondence with the plurality of LED chips; wherein the first detection group comprises a first positive electrode detection point and a first negative electrode detection point, the first positive electrode detection point and the first negative electrode detection point of the first detection group are respectively connected to a positive electrode and a negative electrode of each LED chip.  
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art of the LED backlight module comprising the various elements as claimed above in combination with the specific limitation of a positive electrode bonding pad, a negative electrode bonding pad, a conductive wire for connecting the positive electrode bonding pad to another negative electrode bonding pad adjacent to the positive electrode bonding pad and a conductive wire for connecting the negative 
Claim(s) 2-5, 7-18 are allowable because of their dependency status from Claim 1.
B	Claim(s) 19 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Hsu et al.,) suggests A display screen, comprising a LED backlight module, wherein the LED backlight module comprises a substrate and a plurality of LED chips arranged on the substrate, wherein one of one first detection group is arranged on the substrate for each LED chip of more than one LED chip arranged at an interval of N LED chips connected in series, N is greater than 0; or a plurality of first detection groups arranged on the substrate are in one-to-one correspondence with the plurality of LED chips; wherein the first detection group comprises a first positive electrode detection point and a first negative electrode detection point, the first positive electrode detection point and the first negative electrode detection point of the first detection group are respectively connected to a positive electrode and a negative electrode of [[the ]]each LED chip. 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the display screen comprising the various elements as claimed combination with the specific limitation of a positive electrode bonding pad, a negative electrode bonding pad, a conductive wire for connecting the positive electrode bonding pad to another negative electrode bonding pad adjacent to the positive electrode bonding pad and a conductive wire for connecting the negative electrode bonding pad to another positive electrode bonding pad adjacent to the negative electrode bonding pad are arranged on the substrate corresponding to each LED chip, wherein the first positive electrode detection point is arranged on a conductive wire connected to the positive electrode bonding pad of each LED chip, and the first negative electrode detection point is connected to a conductive wire connected to the negative electrode bonding pad of each LED chip as set forth in Claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.



/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875